Appeal (1) from a judgment of the County Court, Nassau County, convicting appellant, after trial, of taking unlawful fees in violation of section 1826 of the Penal Law, and (2) from an order denying a motion to set aside the verdict and all other *881and intermediate orders therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the order denying the motion to set aside the verdict or from the other intermediate orders, which have been reviewed on the appeal from the judgment of conviction.
Present — Nolan, P. J., W,enzel, Murphy, Hallinan and Kleinfeld, JJ.